Case: 4:19-cv-00112-AGF Doc. #: 41-29 Filed: 02/21/19 Page: 1 of 2 PageID #: 356




                           Exhibit 29
     Case: 4:19-cv-00112-AGF
        Case:                 Doc.#:#:1-29
               4:19-cv-00112 Doc.      41-29Filed:
                                               Filed: 02/21/19Page:
                                                   01/28/19     Page:
                                                                    1 of2 1ofPageID
                                                                              2 PageID #: 357
                                                                                    #: 81
                                                                The Bail Project               mikem@bailproject.org
                                                                440 N. 4th Street                     314-518-0947
                                                                Suite 375
                                                                St. Louis, MO 63102




J​anuary 28, 2019

ArchCity Defenders
440 N. 4​th​ St.
St. Louis, MO 63118




Dear ArchCity Defenders:


Since opening its doors in January, 2018, The Bail Project - St. Louis has paid over 1,300 bails with a
median bail amount of $1,000. Our clients have made 94.4% of their scheduled court appearances ​(​This
value includes some instances of unintentional failure to appear that were ultimately excused by the court)​ ​In the
City of St. Louis, 53.4% of resolved cases have ended in a dismissal of all charges. The average age of
clients served by the project is 32, over a third (35.6%) have children under age 18, and almost 3/4
(74.3%) are Black, reflecting well-documented racial disparities in St. Louis's pretrial jail population.




Michael Milton
Bail Project – St. Louis
